Citation Nr: 1755212	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  14-14 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for type II diabetes mellitus, to include as due to herbicide exposure.    


REPRESENTATION

Veteran represented by:	Sasha Boersma, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Laura A. Crawford, Associate Counsel

INTRODUCTION

The Veteran served honorably in the United States Air Force from September 1968 to March 1972.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a March 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, MI.  

In May 2017, the Veteran testified at a hearing (video conference) at the RO before the undersigned Veterans Law Judge (VLJ).  Hearing transcripts have been associated with the record.


FINDINGS OF FACT

1.  The Veteran was exposed to herbicides while serving in Thailand at Korat Royal Thai Air Force Base from July 1970 to July 1971. 

2.  The Veteran has been diagnosed with type II diabetes mellitus.


CONCLUSION OF LAW

The Veteran's type II diabetes mellitus is presumed to have been incurred during his active service in Thailand during the Vietnam era.  38 U.S.C. §§ 1101, 1110, 1116, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309(e) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran has described his exposure to herbicide agents in Thailand.  At the May 2017 Board hearing, the Veteran reported serving in Thailand at Korat Royal Thai Air Force Base (Korat RTAFB).  This is consistent with his service personnel records, showing that he served as a maintenance technician in Thailand from July 1970 to July 1971.  The Veteran has stated that his diabetes is due to his in-service exposure to herbicide agents in Thailand.  

Service connection may be granted for specific disabilities, including diabetes mellitus, type II, associated with exposure to herbicide agents. 38 C.F.R. § 3.309(e). With evidence of herbicide exposure, these disabilities will be considered to have been incurred in or aggravated by service despite any lack of evidence of such disease during service. 38 C.F.R. § 3.307(a).

For Veterans who served in Thailand at certain Air Force bases, including Korat RTAFB, between February 28, 1961 and May 7, 1975, a presumption of herbicide agent exposure exists under certain circumstances.  Specifically, herbicide agent exposure should be acknowledged on a facts found or direct basis if (1) a United States Air Force veteran served at one of the air bases as a security policeman, a security patrol dog handler, a member of a security police squadron, or otherwise served near the air base perimeter, as shown by his or her military occupational specialty, performance evaluations, or other credible evidence; (2) an Army veteran was a member of a military police unit that served at or near a base perimeter in Thailand; or (3) an Army veteran who served on an air base in Thailand and provided perimeter security.

The existence of a current disability is not at issue in this case.  Post-service VA medical treatment records show that the Veteran has been diagnosed with type II diabetes mellitus.  The records further show that the disease manifested to a compensable degree.  For example, private treatment records note insulin and oral hypoglycemic medication management for his diabetes in March 2008 and September 2010.  38 C.F.R. § 4.119, Diagnostic Code 7913 (noting 10 percent is warranted for diabetes managed with restricted diet only).  

Therefore, the Veteran would be entitled to presumptive service connection if he was exposed to herbicide agents in service.  In that regard, the Veteran's service personnel records show that he served in Thailand at Korat RTAFB during the period from July 1970 to July 1971.  The Veteran's military occupational specialty was that of a maintenance technician; however, he reported in February 2013 and March 2014 statements, and at his May 2017 hearing, that he also performed perimeter security duty.  In support of his assertion of security duty near the base perimeter, the Veteran has submitted an Air Force Form 629 documenting the weapon and ammunition that was assigned to him in April 1971 to perform such duty.  Although service near the perimeter has not been independently verified, the Board finds the Veteran's descriptions to be credible and consistent with the circumstances of his service and the information contained in his military personnel records.  There is no evidence to the contrary.  

Therefore, affording the Veteran the benefit of the doubt, the Board finds that the Veteran was exposed to herbicide agents during his deployment to Thailand from July 1970 to July 1971.  As he also has type II diabetes mellitus that manifested to a compensable level for VA purposes as noted above, diabetes mellitus is presumed to be due to exposure to herbicide agents.  See 38 C.F.R. §§ 3.307, 3.309(e).  Accordingly, entitlement to service connection for diabetes mellitus is warranted.


ORDER

Service connection for type II diabetes mellitus is granted.  



____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


